Citation Nr: 0201321	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1973 to May 
1975, and on active duty for training from August 1972 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.  The record reflects that he 
subsequently perfected a timely appeal regarding that 
decision.

In June 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in May 2000, the RO issued a 
Supplemental Statement of the Case, in which it continued to 
deny his claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a bilateral foot disorder.

Thereafter, in a September 2000 decision, the Board denied 
the veteran's claim of entitlement to compensation benefits 
under for a bilateral foot disorder.  He subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

While this case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, based upon changes in law, 
and to remand his claim for readjudication.  In a February 
2001 Order, the Court granted that motion, vacated the 
Board's September 2000 decision, and remanded the veteran's 
claims to the Board for compliance with directives that were 
specified in the joint motion.

The Board further notes that, in a May 2000 rating decision, 
the RO denied claims of entitlement to service connection for 
a cervical spine disorder, headaches, sinusitis, 
pseudofolliculitis barbae, and tinea curis.  In that 
decision, the RO also determined that two previous rating 
decisions, which had dealt with a claim of service connection 
for plantar warts, were not clearly and unmistakably 
erroneous.  To the Board's knowledge, the veteran has not 
filed a Notice of Disagreement regarding any of those 
decision.  Thus, these issues are not currently before the 
Board on appeal.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran does not manifest permanent additional 
disability incurred as a result of VA medical treatment. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a bilateral foot disorder have not 
been met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that, in July 1976, the veteran was 
admitted to a VA hospital with complaints of calluses on both 
feet and pain at the bottom of both feet.  Examination 
revealed bilateral hammertoes and hallux valgus.  X-rays also 
revealed bilateral hallux valgus, without any significant 
degenerative changes at the metatarsal phalangeal joints, but 
with flexion deformities of the third, fourth, and fifth toes 
bilaterally.  In August 1976, he underwent a resection 
arthroplasty of the toes, bilaterally, and a bilateral 
osteotomy of the proximal phalanx, first toe, with insertion 
of a smooth K-wire drilled retrograde into the base of the 
proximal phalanx.  No complications were reported.

Shortly following surgery, it was noted that the veteran had 
been placed in bilateral short leg walking casts.  X-rays 
revealed a metallic pin traversing the phalanges of the right 
big toe and a similar pin traversing the proximal phalanx of 
the left big toe.  These casts were removed after four weeks, 
and he was started on crutch walking.  His sutures were 
eventually removed, and he was measured for space shoes.  By 
September 1976, he was found to be ambulating without any 
aids and without complaints of pain.

A December 1976 clinical note indicates that the veteran had 
complained of continuing pain in his feet.  The examining 
physician noted that his hallux valgus condition had been 
corrected.  In a June 1977 clinical note, it was noted that 
the veteran had reported continuing foot pain, and that he 
was suffering from plantar warts of the metatarsal arch.

In June 1993, the veteran was admitted to Maryview Medical 
Center.  His private physician, Dr. A., noted that he had 
been complaining of bilateral foot pain of 15 years' 
duration.  It was also noted that he had a history of prior 
foot surgery in 1976, and that he had been unresponsive to 
surgical and conservative treatment over the past 15 years.  
Physical examination resulted in an impression of hallux 
abductor valgus bilaterally--hallux limitus; rigid quad toe 
deformity of digits two-four bilaterally; and 
deformed/plantar flexed third metatarsal bilaterally.  
Shortly thereafter, the veteran underwent a Reverdin-Green-
Laird bunionectomy of the left foot; arthrodesis of the 
proximal and distal interphalangeal joints of digits two-four 
of the left foot; and elevating osteotomy of the third 
metatarsal of the left foot.  The surgery was performed by 
Dr. A., his private physician.

Private medical records dated in March 1994 show that the 
veteran underwent additional surgical procedures in regard to 
his right foot.  In these records, Dr. A. noted diagnoses of 
hallux limitus with hallux-abducto-valgus, right foot; rigid 
toe deformity, digits two through four; and deformed/plantar 
flexed third metatarsal, right foot.  She indicated that the 
veteran underwent a Reverdin-Green-Laird bunionectomy, first 
metatarsal, with Biofix absorbable pin fixation times two, 
right foot; peg-n-hole arthrodesis DIPJ and PIPJ with 
extensor DIPJ digits two through four, with extensor 
capsulotomy and tenotomy at the MPJ digits two through four, 
right foot; and third metatarsal head resection, right foot.

In September 1995, the veteran filed a claim of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.  He asserted that his June 1993 
surgery was necessary because of problems caused by his 
August 1976 surgery at the VA hospital.  In support of this 
claim, he submitted additional treatment records pertaining 
to his June 1993 surgery.  These records disclose that, in 
March 1994, Dr. A. performed an amputation of the third digit 
of the veteran's right foot.  It was noted at the time that 
the veteran was a brittle diabetic, and that he was under 
care for his diabetes with his primary care physician as well 
as a diabetes specialist.  Dr. A. noted a diagnosis of 
gangrene, third toe, right foot, and cellulitis, dorsal 
aspect of the right foot.  

A VA clinical note dated in May 1996 shows that the veteran 
complained of chronic foot pain.  It was noted that he was 
status post foot surgery in 1976 and 1993.

In the August 1996 rating decision, the RO denied the 
veteran's claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for a bilateral foot disorder.  In a 
Notice of Disagreement received in May 1997, he asserted that 
he has continued to experience foot problems ever since his 
1976 surgery.  

In a June 1997 letter, the veteran's private physician, Dr. 
A., indicated that she had been asked by him to write a 
letter regarding the standard of care provided at the VA 
hospital in 1976.  In her letter, Dr. A. explained that she 
questioned whether the proper procedures were performed in 
1976.  In particular, she asserted that his records do not 
explain whether any corrections were made of the hallux 
valgus deformities or of the hammer toe deformities.  In 
addition, she questioned the performance of an arthroplasty, 
because she felt that an arthrodesis would have been the 
procedure of choice when multiple hammertoe procedures were 
warranted.  She also questioned why they were not fixated 
with some type of K-wire or C-wire fixation to maintain the 
proper bony alignment.  Dr. A. concluded that the veteran was 
in so much pain that he required the bunionectomies and 
hammertoe repairs that she performed in June 1993.  She found 
that he was now in good spirits concerning his feet, and that 
he was performing normal activities, to include running, 
which he was not able to do prior to seeing her as a patient.  
She noted that he was now seeing her periodically for 
diabetic foot care.  

In a second letter dated in July 1997, Dr. A. indicated that 
it was her professional opinion that the veteran's foot 
disability was greater in his post-operative state secondary 
to surgery performed at a VA hospital in August 1976.

As noted in the Introduction section above, this case was 
remanded by the Board for additional evidentiary development 
in June 1999.  The Board instructed the RO to inquire as to 
whether any medical records might exist pertaining to 
treatment received between 1976 and 1993.  The Board also 
instructed the RO to request that Dr. A. expand upon her 
previous comment that his disability was unresponsive to 
treatment received during the 15 years prior to his 1993 
surgery, and that she provide any available medical evidence 
showing that the veteran's disability had increased as a 
result of his 1976 surgery. 

In July 1999, in accordance with the Board's instructions, 
the RO issued a letter to Dr. A. requesting that she submit 
medical evidence showing that the veteran's disability had 
increased after 1976, and medical evidence showing that any 
increase was due to his August 1976 surgery.  The RO also 
requested that she expand on her comment that his disability 
was unresponsive to treatment received in the 15 years prior 
to his 1993 surgery.  In a response letter dated in September 
1999, Dr. A. did not expand on the aforementioned comment, 
but instead, reasserted that the veteran had been given 
improper treatment in 1976.  She further asserted that, had 
he been given the correct treatment, his feet would not have 
been in such bad condition when she first saw him.  
Specifically, Dr. A. argued that, had the veteran been 
wearing custom made orthoses post-operatively, his condition 
would not have deteriorated to such a degree.  She concluded 
that it was "highly likely" that he suffered a great deal 
from his foot disabilities following surgery in 1976.

In July 1999, the RO also issued a letter to Dr. R., another 
private physician who had been identified by the record, 
requesting that he submit any available records pertaining to 
treatment administered to the veteran since 1976.  In a 
response letter dated in November 1999, Dr. R. explained that 
he had been treating the veteran for diabetes mellitus for 
many years.  The physician explained that, when the veteran 
initially appeared for treatment, he had already had his toe 
amputated in the distant past, which he informed them was due 
to infection and osteomyelitis following hammertoe surgery at 
a VA hospital.  Dr. R. concluded that, because the veteran 
has clinically insignificant diabetic neuropathy, his 
amputations were not as a consequence of his complications.  
Instead, Dr. R. chose to "accept [the veteran's] sequence of 
events, i.e., that his amputation was the result of 
osteomyelitis that developed after corrective toe surgery.

Also in July 1999, the Board received several photographs, 
which had been sent from the veteran to his U.S. 
Representative.  These photographs were of his feet.  In a 
separate statement received that same month, the veteran 
reiterated his belief that VA had not corrected his bilateral 
foot deformities, and that he had required treatment from Dr. 
A. in order to correct the problem.

In September 2000, the Board denied the veteran's claim of 
entitlement to compensation benefits for a bilateral foot 
disorder.  He subsequently appealed that decision to the 
Court.  While this case was pending at the Court, the VA 
General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, and to remand his claim for 
readjudication.  The motion stated that a remand of this case 
from the Court to the Board was warranted, due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In February 2001, the Court granted that motion, 
vacated the Board's September 2000 decision, and remanded the 
veteran's claims to the Board for compliance with directives 
that were specified in the joint motion.

The case was then returned to the Board for further appellate 
review consistent with the Court's order.

Analysis

Preliminary matters

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  However, the Board also notes that 
the Court's February 2001 order noted no specific defects in 
the Board's decision of September 2000.  The only basis for 
remand stated was a change in the law resulting from the 
VCAA.  In accordance with the Court's instructions, the Board 
has considered the impact of this new legislation on the 
veteran's claim. 

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the veteran has been 
advised of what the evidence must show in order to 
substantiate his claim for compensation benefits under 
38 U.S.C.A. § 1151.  Therefore, the Board believes that VA 
has satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Neither the veteran nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claim.  Therefore, the Board finds that all facts that are 
relevant to these aforementioned issues have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

As discussed in detail above, the veteran is seeking 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a bilateral foot disorder.  He essentially contends that 
his bilateral foot disorder was worsened as a result of his 
August 1976 surgery at a VA hospital, and that this worsening 
led to his having to undergo additional surgery in June 1993.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).


As noted above, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does not apply.  Accordingly, this claim was adjudicated by 
the RO, and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable.

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  In essence, the Board finds that, 
although there is some evidence of record suggesting that his 
August 1976 surgery led to an increase in the severity of his 
bilateral foot condition, that same evidence suggests that 
any such increase was effectively cured by his June 1993 
surgery.  Because the competent and probative evidence of 
record demonstrates that he does not currently suffer from 
any additional disability in either of his feet at a result 
of his August 1976 surgery, the Board must find that the 
preponderance of the evidence is against his claim.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the statements of Dr. A., 
the veteran's private physician.  As discussed in detail 
above, Dr. A. has repeatedly asserted that the veteran 
experienced a worsening of his bilateral foot disorder as a 
result of his August 1976 surgery.  In particular, she 
contends that the VA physicians performed incorrect 
procedures on the veteran's feet in 1976, and that they 
failed to ensure that proper corrective measures were taken 
in order to help the feet heal.  However, the physician also 
stated that she performed additional surgery in June 1993 in 
order to correct the mistakes made during the August 1976 
surgery.  Since he underwent that additional surgery in 1993, 
the record is negative for any indication that the veteran 
continues to suffer from additional disability in either of 
his feet.  In fact, the statements submitted by Dr. A. 
clearly suggest that he does suffer from any such disability, 
as she has specifically reported that he is now able to 
perform normal activities, such as running, which he was not 
able to do prior to his June 1993 surgery.  Moreover, Dr. A. 
also specifically reported that, since his June 1993 surgery, 
she has continued to treat him periodically only for foot 
problems resulting from diabetes mellitus, and not for foot 
problems resulting from his August 1976 surgery.  

In light of the aforementioned evidence, the Board finds that 
the preponderance of the competent and probative evidence is 
against finding that the veteran currently has any additional 
disability in his feet as a result of VA medical treatment.  
Although Dr. A.'s statements do suggest that such additional 
disability existed at one time, her statements also clearly 
indicate that such additional disability was cured by his 
June 1993 surgery.  

The Board recognizes that there are several reasons to 
question the probative value of Dr. A.'s conclusion that the 
veteran at one time did experience a worsening of his 
bilateral foot disorder as a result of his August 1976 
surgery.  In particular, the Board notes that she faulted the 
VA physicians for not inserting a K-wire or similar device 
into each of the veteran's feet during the 1976 surgery, 
although, in fact, the records of his 1976 surgery clearly 
show that such a device was inserted.  Moreover, Dr. A. also 
faulted the VA physicians for not including the use of some 
sort of orthopedic devices as part of his post-operative 
treatment, even though the record shows that several such 
devices were used, including special-order shoes, bilateral 
metatarsal bars, and molded space shoes.  However, because 
the Board has already found that the veteran does not 
currently have any additional disability in either of his 
feet, the question of whether the procedures performed in 
1976 were appropriate has become moot.  In order to warrant 
entitlement to compensation under 38 U.S.C.A. § 1151, he must 
show that he currently has additional disability in his feet 
as a result of the August 1976 surgery.  As discussed in 
detail above, however, the evidence of record shows that such 
is not the case.

The Board also recognizes that Dr. A.'s statements suggest 
that the veteran did at one time suffer from additional 
disability in his feet, even though such disability was 
subsequently cured by his June 1993 surgery.  However, the 
record clearly reflects the veteran did not file his claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
until September 1995.  Thus, the issue of whether any 
additional disability may have existed prior to that date is 
moot, as no compensation under 38 U.S.C.A. § 1151 could be 
paid prior to the date of filing of the claim in September 
1995, or, at most, one year prior to that date.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i) (2001).

The Board notes that the veteran has not specifically 
asserted in any of his statements that he is currently 
experiencing any additional disability in his feet as a 
result of his August 1976 surgery.  Instead, it appears that 
he is seeking compensation for pain or other discomfort, 
which he might have experienced following his 1976 surgery.  
However, we must note that section 1151 does not, by its 
terms, provide for such compensation, but rather provides for 
disabilities to be rated according to the VA Rating Schedule, 
as if the disability were service-connected.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (holding that 
"traditional tort damages" such as "compensation for 'pain 
and suffering'" are not available in a section 1151 claim).

The record reflects that, in support of his claim, the 
veteran has also submitted a statement from Dr. R., a 
specialist in diabetes.  In his November 1999 statement, Dr. 
R. explained that, when the veteran initially appeared for 
treatment for his diabetes mellitus, he had already had a toe 
amputated in the distant past, which he reported was due to 
infection and osteomyelitis following hammertoe surgery at a 
VA hospital.  Dr. R. concluded that, because the veteran's 
amputations were not due to diabetes-related complications, 
he chose to "accept [the veteran's] sequence of events, 
i.e., that his amputation was the result of osteomyelitis 
that developed after corrective toe surgery."  To the extent 
that Dr. R is asserting that the veteran suffered additional 
disability as a result of his August 1976 surgery, the Board 
finds his opinion to be of no probative value, as it is clear 
that his statement in that regard was based entirely upon a 
history reported by the veteran.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional).  In this instance, the Board 
believes that it is clear from the text of Dr. R.'s opinion 
that the physician was merely a offering a transcription of 
lay history provided by the veteran, and not an independent 
conclusion based upon his own study of the veteran's history.

The Board notes that, in an Informal Hearing Presentation 
submitted by the veteran's representative in October 2001, it 
was argued that the statements of Dr. A and Dr. R are 
evidence that the veteran sustained additional disability as 
a result of his 1976 VA surgery.  However, for the reasons 
discussed above, that assertion, even if accepted as true, is 
not sufficient to establish that he has suffered from 
additional disability during the time period relevant to this 
claim, i.e., since he filed his claim for section 1151 
benefits in September 1995, or within one year immediately 
preceding that date.

As sympathetic as we might be toward a veteran's claim, the 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Having reviewed the medical records in this case, we 
are unable to identify any competent evidence supporting the 
veteran's contention that he incurred a permanent degree of 
aggravation of his bilateral foot disorder as a result of his 
August 1976 surgery, and that any such additional disability 
is present at this time.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran currently has any additional disability in either of 
his feet as a result of surgery conducted at a VA hospital in 
August 1976.  Thus, his claim fails to meet an essential 
element for establishing entitlement to compensation benefits 
under 38 U.S.C.A. § 1151.  See also 38 C.F.R. §§ 3.358, 
3.800.  The benefit sought on appeal must accordingly be 
denied.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a bilateral foot disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

